Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Reason for Allowance
Claims 2-13 and 15-20 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. 
Claim 8 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the light guide comprises a closed cavity filled with a UV radiation transmissive liquid, wherein the light guide comprises a first material comprising silicone, wherein the first material defines the cavity, wherein the UV radiation transmissive liquid comprises water in combination with the rest of the limitations of the base claim.  
Claim 9 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a light source, wherein the anti-biofouling system comprises a radiation exit window, wherein the radiation exit window comprises the light guide face, wherein the light source is configured to provide the UV radiation into the light guide,2016P00288US_Amendment_220615Atty. Docket No. 2016P00288 USAppl. No. 17/002,228Reply under 37 CFR 1.116 Reply to final Office action of 15 June 2022Page 5 of 8 wherein the radiation exit window is configured to transmit at least part of the UV radiation in combination with the rest of the limitations of the base claim.  
Claim 15 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of preventing and/or reducing biofouling at an external surface of an object, including the steps of generating UV radiation using an anti-biofouling system; and providing the UV radiation to the external surface of the object and water adjacent to the external surface, wherein the anti-biofouling system comprises a light guide element in combination with the rest of the limitations of the base claim.  
Claim 16 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the first layer element is transmissive for UV radiation, wherein the first layer element comprises an optical layer, wherein an index of refraction of the optical layer is at least 2% less than an index of refraction of seawater at a wavelength of the UV radiation; and a second layer element, wherein the second layer element is in contact with the second light guide face, wherein the second layer element is protective for the light guide
in combination with the rest of the limitations of the base claim.  

Claims 2-7, 10-13 and 17-20 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883